EXHIBIT 10.2

 

EXECUTION

 



 

 



GUARANTY AND COLLATERAL AGREEMENT

 

dated as of October 21, 2016

 

among

 

QUMU CORPORATION

AND CERTAIN OF ITS SUBSIDIARIES,

 

and

 

THE OTHER PARTIES HERETO,
as Grantors,

 

and

 

HALE CAPITAL PARTNERS, LP,
as the Administrative Agent

 



 

 



 

 

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of October 21, 2016 (this
“Agreement”) is entered into among (i) QUMU CORPORATION, a Minnesota corporation
(“Borrower”), and (ii) QUMU, INC., a California corporation (“Guarantor”, and
together with Borrower, individually and collectively referred to herein as the
“Company”; and together with any other Person that becomes a party hereto as
provided herein, the “Grantors”), in favor of HALE CAPITAL PARTNERS, LP, as
administrative agent (in such capacity, the “Administrative Agent”) for itself,
all the Lenders party to the Credit Agreement (as hereafter defined) and (to the
extent set forth herein) certain Affiliates of the Lenders.

 

The Lenders have severally agreed to make the term loans to the Company pursuant
to that certain Term Loan Credit Agreement of even date herewith by and among
Borrower, the financial institutions that may from time to time become parties
thereto and Administrative Agent (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”). Each entity
comprising the Company is affiliated with each other Grantor. The proceeds of
credit extended under the Credit Agreement will be used in part to enable the
Company to make valuable transfers to the Grantors in connection with the
operation of their respective businesses. The Company and the other Grantors are
engaged in interrelated businesses, and each Grantor will derive substantial
direct and indirect benefit from extensions of credit under the Credit
Agreement. It is a condition precedent to each Lender’s obligation to make the
Term Loans under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
all the Lenders.

 

In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make the
term loans thereunder, each Grantor hereby agrees with the Administrative Agent,
for the benefit of the Administrative Agent and Lenders, as follows:

 

SECTION 1           DEFINITIONS.

 

1.1          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Account Debtors, Accounts, Certificated Security, Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Goods, Health Care Insurance Receivables, Instruments, Inventory, Leases,
Letter-of-Credit Rights, Money, Payment Intangibles, Supporting Obligations,
Tangible Chattel Paper.

 

1.2          When used herein the following terms shall have the following
meanings:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et.
seq.) or any replacement or supplemental federal statute dealing with the
bankruptcy of debtors.

 





 

 

“Chattel Paper” means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

 

“Collateral” means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Health Care Insurance
Receivables, Farm Products, Goods, Instruments, Intellectual Property,
Inventory, Investment Property, Leases, Letter-of-Credit Rights, Money,
Supporting Obligations and Identified Claims, (b) all books and records
pertaining to any of the foregoing, (c) all Proceeds and products of any of the
foregoing, and (d) all collateral security and guaranties given by any Person
with respect to any of the foregoing. Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

Notwithstanding the foregoing, “Collateral” shall not include (i) the voting
Capital Securities of any first tier Foreign Subsidiary that is a “controlled
foreign corporation” (as defined in Section 957 of the Internal Revenue Code) in
excess of 65% of all voting Capital Securities of such Foreign Subsidiary;
provided that, notwithstanding the foregoing, or anything to the contrary in
this Agreement, all rights to payment of money due or to become due pursuant to,
and all rights to the proceeds from the sale of, any domestic Subsidiary or
Foreign Subsidiary Capital Securities shall be and shall at all times constitute
“Collateral” and remain subject to the security interests created by this
Agreement; (ii) any General Intangible, permit, lease, license, contract or
other Instrument of a Grantor to the extent the grant of a security interest in
such General Intangible, permit, lease, license, contract or other Instrument in
the manner contemplated by this Agreement, under the terms thereof or under
applicable law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Grantor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that such limitation
shall only apply to the extent that any such prohibition or right to terminate
or accelerate or alter the Grantor’s rights could not be rendered ineffective
pursuant to the UCC or any other applicable law (including the Bankruptcy Code)
or principles of equity; and (iii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which the grant
of a security interest therein would impair the validity or enforceability of or
render void or result in the cancellation of, any registration issued as a
result of such intent-to-use trademark applications under applicable Law;
provided, that upon submission and acceptance by the USPTO of an amendment to
allege pursuant to 15 U.S.C. Section 1060(a) or any successor provision), such
intent-to-use trademark application shall be considered Collateral; provided
further that, notwithstanding clauses (ii) and (iii) hereof, in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable law, General Intangible, permit,
lease, license, contract or other Instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

 

2

 

 



“Company Obligations” means all Obligations of the Company.

 

“Copyrights” means all copyrights (including copyrights in computer software)
arising under the laws of the United States, any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, including those listed on Schedule 5, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.

 

“Credit Agreement” has the meaning set forth in the preamble hereto.

 

“Fixtures” means “fixtures” as such term is defined in Section 9-102(a)(41) of
the UCC and, in any event, including with respect to any Grantor, all of the
following, whether now owned or hereafter acquired by a Grantor: plant fixtures,
business fixtures, other fixtures and storage facilities, wherever located; and
all additions and accessories thereto and replacements therefor.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is not organized
under the laws of a jurisdiction within the United States.

 

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same from time to
time may be amended, supplemented or otherwise modified, including, without
limitation, (a) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (b) all rights of such Grantor
to damages arising thereunder and (c) all rights of such Grantor to perform and
to exercise all remedies thereunder; provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such Payment Intangible, contract,
agreement, instrument or indenture.

 

“Guarantor Obligations” means, collectively, with respect to Guarantor, all
Obligations of such Guarantor.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property (including all computer
software, in any form including source code, object code and executable code,
firmware, systems, tools, data, databases and other collections of data and all
documentation relating thereto), whether arising under United States,
multinational or foreign laws or otherwise, including the Copyrights, the
Patents,

 



3

 

 

the Trademarks, and all rights to sue at law or in equity for any infringement
or other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intellectual Property Licenses” means all written agreements naming any Grantor
as licensor on the date hereof, including those listed on Schedule 5, granting
any right (a) under any Copyright, including the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright, (b) to
manufacture, use or sell any invention covered in whole or in part by a Patent,
and (c) to use any Trademark.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor or any Subsidiary of a Grantor.

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interests of any Foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in
Section 8-102(a)(9) of the UCC, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

 

“Issuers” means the collective reference to each issuer of any Investment
Property.

 

“Paid in Full” or “Payment in Full” means the payment in full in cash and
performance of all Secured Obligations.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 

“Pledged Equity” means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect.

 

“Pledged Notes” means all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

 

“Proceeding” means any voluntary or involuntary proceeding commenced by or
against any Grantor under any provision of the Bankruptcy Code, or under any
other bankruptcy or insolvency law, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
its creditors, or proceedings seeking dissolution, receivership, reorganization,
arrangement, or other similar relief.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

 



4

 

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

“Secured Obligations” means, collectively, the Company Obligations and Guarantor
Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subordinated Lender Remedies” means any action (a) to take from or for the
account of any Grantor by set-off or in any other manner, the whole or any part
of any moneys which may now or hereafter be owing by any Grantor with respect to
the Subordinated Obligations, (b) to sue for payment of, or to initiate or
participate with others in any suit, action or proceeding (including any
Proceeding) against any Grantor to (i) enforce payment of or to collect the
whole or any part of the Subordinated Obligations or (ii) commence judicial
enforcement of any of the rights and remedies with respect to the Subordinated
Obligations, (c) to accelerate the Subordinated Obligations, (d) to exercise any
put, repurchase or similar option or to cause any Grantor to honor any
redemption or mandatory prepayment obligation with respect to any Subordinated
Obligations, or (e) to take any action under the provisions of any state or
federal law, including the UCC, or under any contract or agreement, to enforce,
foreclose upon, take possession of, realize upon or sell any property or assets
of any Grantor on account of the Subordinated Obligations.

 

“Subordinated Obligations” means, with respect to each Grantor, all
indebtedness, liabilities, and other obligations of any other Grantor or
Subsidiary owing to such Grantor in respect of any and all loans or advances
made by such Grantor to such other Grantor or Subsidiary whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including all fees and
all other amounts payable by any other Grantor or Subsidiary to such Grantor
under or in connection with any documents or instruments related
thereto.          

 

“Trademarks” means (a) all trademarks, trade names, corporate names, each
Grantor’s names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including any of the foregoing referred to in
Schedule 5, and (b) the right to obtain all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof

 



5

 

 

relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

SECTION 2          GUARANTY.

 

2.1          Guaranty.   (a) Guarantor hereby, unconditionally and irrevocably,
as a primary obligor and not only a surety, guarantees to the Administrative
Agent, for the benefit of the Administrative Agent and Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Company when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations.

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by Guarantor under applicable federal and state laws relating to the insolvency
of debtors (after giving effect to the right of contribution established in
Section 2.2).

 

(c)          Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d)          The guaranty contained in this Section 2 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.

 

(e)          No payment made by the Company, the Guarantor, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Company, the Guarantor, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by Guarantor in respect of the Secured
Obligations or any payment received or collected from Guarantor in respect of
the Secured Obligations), remain liable for the Secured Obligations up to the
maximum liability of Guarantor hereunder until the Secured Obligations are Paid
in Full.

 

2.2          [Reserved.]

 

2.3          No Subrogation. Notwithstanding any payment made by Guarantor
hereunder or any set-off or application of funds of Guarantor by the
Administrative Agent or any Lender, Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company or any collateral security or guaranty or right of offset
held by the Administrative Agent or any Lender for the payment of the Secured
Obligations, nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from the Company in respect of payments made by Guarantor
hereunder, until all of the Secured Obligations are Paid in Full and the Term
Loan Commitments are terminated. If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when all of the Secured
Obligations shall not have been Paid in Full, such amount shall be held by
Guarantor in trust for the

 



6

 

 

Administrative Agent and the Lenders, segregated from other funds of Guarantor,
and shall, forthwith upon receipt by Guarantor, be turned over to the
Administrative Agent in the exact form received by Guarantor (duly indorsed by
Guarantor to the Administrative Agent, if required), to be applied against the
Secured Obligations, whether matured or unmatured, in such order as
Administrative Agent may determine.

 

2.4          Amendments, etc. with Respect to the Secured Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor and without notice to or further assent by
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or the Required Lenders may be rescinded by the
Administrative Agent or the Required Lenders and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent (or the Required Lenders or
all the Lenders, as the case may be) and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all the Lenders, as the
case may be) may deem advisable from time to time. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Secured Obligations
or for the guaranty contained in this Section 2 or any property subject thereto.

 

The Administrative Agent or the Lenders may, from time to time, at their sole
discretion and without notice to Guarantor, take any or all of the following
actions: (a) retain or obtain a security interest in any property to secure any
of the Secured Obligations or any obligation hereunder, (b) retain or obtain the
primary or secondary obligation of any obligor or obligors, in addition to the
undersigned, with respect to any of the Secured Obligations, (c) extend or renew
any of the Secured Obligations for one or more periods (whether or not longer
than the original period), alter or exchange any of the Secured Obligations, or
release or compromise any obligation of any of the undersigned hereunder or any
obligation of any nature of any other obligor with respect to any of the Secured
Obligations, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Secured Obligations or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property, and
(e) resort to the undersigned (or any of them) for payment of any of the Secured
Obligations when due, whether or not the Administrative Agent or the Lenders
shall have resorted to any property securing any of the Secured Obligations or
any obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Secured Obligations.

 

2.5          Waivers. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by the Administrative Agent or any Lender upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,

 



7

 

 

amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between the Company and the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon the Company or the
Guarantor with respect to the Secured Obligations, (b) notice of the existence
or creation or non-payment of all or any of the Secured Obligations and (c) all
diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations.

 

2.6          Payments. Guarantor hereby guaranties that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in United
States dollars at the office of the Administrative Agent specified in the Credit
Agreement.

 

SECTION 3          GRANT OF SECURITY INTEREST.

 

3.1          Grant. Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby pledges and grants to the Administrative Agent,
for the benefit of the Administrative Agent and Lenders and (to the extent
provided herein) their Affiliates, a continuing security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Company Obligations and the Guarantor Obligations.

 

SECTION 4          REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make the Term Loans to the Company
thereunder, each Grantor jointly and severally hereby represents and warrants to
the Administrative Agent and each Lender that:

 

4.1          Title; No Other Liens. Except for Permitted Liens, the Grantors own
each item of the Collateral free and clear of any and all Liens or claims of
others. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except
filings evidencing Permitted Liens and filings for which termination statements
have been delivered to the Administrative Agent.

 

4.2          Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on Schedule 2, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
benefit of the Administrative Agent and Lenders, as collateral security for each
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of each Grantor and any Persons purporting to purchase any
Collateral from each Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens for which
priority is accorded under applicable law. The filings and other actions
specified on Schedule 2

 



8

 

 

constitute all of the filings and other actions necessary to perfect all
security interests granted hereunder.

 

4.3          Grantor Information. On the date hereof, Schedule 3 sets forth
(a) each Grantor’s jurisdiction of organization, (b) the location of each
Grantor’s chief executive office, (c) each Grantor’s exact legal name as it
appears on its organizational documents and (d) each Grantor’s organizational
identification number (to the extent a Grantor is organized in a jurisdiction
which assigns such numbers) and federal employer identification number.

 

4.4          Collateral Locations. On the date hereof, Schedule 4 sets forth
(a) each place of business of each Grantor (including its chief executive
office), (b) all locations where all Inventory and the Equipment owned by each
Grantor is kept and (c) whether each such Collateral location and place of
business (including each Grantor’s chief executive office) is owned or leased
(and if leased, specifies the complete name and notice address of each lessor).
No Collateral is located outside the United States or in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 4.

 

4.5          Certain Property. None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health Care Insurance Receivables or
(c) vessels, aircraft or any other property subject to any certificate of title
or other registration statute of the United States, any State or other
jurisdiction.

 

4.6          Investment Property. (a) The Pledged Equity pledged by each Grantor
hereunder constitutes the percentage as set forth on Schedule 1 of the issued
and outstanding equity interests of each Issuer owned by such Grantor.

 

(b)          All of the Pledged Equity has been duly and validly issued and is
fully paid and nonassessable.

 

(c)          Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

(d)          Schedule 1 lists all Investment Property owned by each Grantor.
Each Grantor is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except Permitted
Liens.

 

(e)          The execution, delivery and performance of this Agreement by each
Issuer party hereto in accordance with its terms will not violate the governing
documents of such Issuer or any agreements, instruments or documents to which
such Issuer is a party.

 

4.7          Receivables. (a) No material amount payable to such Grantor under
or in connection with any Receivable is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Administrative Agent.

 



9

 

 

(b)          No obligor on any Receivable is a governmental authority.

 

(c)          The amounts represented by such Grantor to the Administrative Agent
or the Lenders from time to time as owing to such Grantor in respect of the
Receivables will at all such times be accurate.

 

4.8          Intellectual Property. (a) Schedule 5 lists all (i) registered
Intellectual Property owned by such Grantor in its own name on the date hereof
and (ii) Intellectual Property Licenses.

 

(b)          On the date hereof, all material Intellectual Property and pending
applications for registration of Intellectual Property owned by any Grantor is
valid, subsisting, unexpired and enforceable and has not been abandoned and, to
such Grantor’s knowledge, does not infringe the intellectual property rights of
any other Person.

 

(c)          Except as set forth in Schedule 5, and except for non-exclusive
licenses of Intellectual Property granted in the ordinary course of business (to
the extent constituting a Permitted Lien), none of the Intellectual Property of
any Grantor is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.

 

(d)          No holding, decision or judgment has been rendered by any
governmental authority against any Grantor which limits, cancels or questions
the validity of, or any Grantor’s ownership interest in, any Intellectual
Property owned by any Grantor in any material respect.

 

(e)          No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of, or any Grantor’s ownership interest in, any Intellectual
Property owned by any Grantor, or (ii) which, if adversely determined, would
adversely affect the value of any Intellectual Property.

 

(f)          Each Grantor owns and possesses or has a license or other right to
use all Intellectual Property as is necessary for the conduct of the businesses
of such Grantor, without any infringement upon Intellectual Property rights of
others which could reasonably be expected to have a Material Adverse Effect.

 

4.9          Depositary and Other Accounts. All depositary and other accounts
maintained by each Grantor are described on Schedule 6 hereto, which description
includes for each such account the name of the Grantor maintaining such account,
the name, address, telephone and fax numbers of the financial institution at
which such account is maintained, the account number and the account officer, if
any, of such account.

 

SECTION 5          COVENANTS.

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:

 

5.1          Delivery of Instruments, Certificated Securities and Chattel Paper.
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any

 



10

 

 

Instrument, Certificated Security or Chattel Paper, in each case, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement
and in the case of Electronic Chattel Paper, the applicable Grantor shall cause
the Administrative Agent to have control thereof within the meaning set forth in
Section 9-105 of the UCC. In the event that a Event of Default shall have
occurred and be continuing, upon the request of the Administrative Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
the Administrative Agent and at such time being held by any Grantor shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement and in the case of Electronic Chattel Paper, the applicable
Grantor shall cause the Administrative Agent to have control thereof within the
meaning set forth in Section 9-105 of the UCC.

 

5.2          Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b)          Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request from time to time, all in reasonable
detail.

 

(c)          At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby, (ii) in the case of Investment Property and any other
relevant Collateral, taking any actions necessary to enable the Administrative
Agent to obtain “control” (within the meaning of the applicable UCC) with
respect thereto and (iii) without limiting the generality of the foregoing,
causing each Issuer (other than a Grantor) to execute and deliver to the
Administrative Agent the Acknowledgement signature page to this Agreement. Each
Grantor acknowledges and agrees that its signature to this Agreement as a
Grantor shall bind it to each and every provision of this Agreement in its
capacity as a Grantor and as an Issuer (as applicable).

 

5.3          Changes in Locations, Name, etc. Such Grantor shall not, except
upon 30 days’ prior written notice to the Administrative Agent and delivery to
the Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment shall be kept:

 

(i)          permit any of the Inventory or Equipment to be kept at a location
other than those listed on Schedule 4;

 



11

 

 

(ii)          change its name, jurisdiction of organization or the location of
its chief executive office from that specified on Schedule 3 or in any
subsequent notice delivered pursuant to this Section 5.3; or

 

(iii)          change its legal identity or corporate structure.

 

5.4          Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:

 

(a)          any Lien (other than Permitted Liens) on any of the Collateral
which would adversely affect the ability of the Administrative Agent to exercise
any of its remedies hereunder; and

 

(b)          the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the Liens created hereby.

 

5.5          Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate, option or rights in respect of the
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated instrument of
transfer covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature guarantied, to be held
by the Administrative Agent, subject to the terms hereof, as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, (i) unless the Administrative Agent provides
express written notice to the contrary, any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Administrative Agent to be held by it hereunder as additional
Collateral for the Secured Obligations, and (ii) in case any distribution of
capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected Lien in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Lenders, segregated from other funds of such Grantor,
as additional Collateral for the Secured Obligations.

 

(b)          Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any equity interests of any nature of any Issuer,

 



12

 

 

except, in each case, as permitted by the Credit Agreement or with respect to
such Investment Property, voting or other action by such Grantor with respect to
BriefCam Ltd., (ii) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Investment Property or Proceeds thereof
(except pursuant to a transaction expressly permitted by the Credit Agreement)
other than, with respect to Investment Property not constituting Pledged Equity
or Pledged Notes, any such action which is not prohibited by the Credit
Agreement, (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for Permitted Liens, or
(iv) enter into or permit to exist any agreement or undertaking, including,
without limitation, the governing documents of any Issuer and shareholders’
agreements, restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Grantor with respect to Persons in
which such Grantor maintains an ownership interest of 50% or less.

 

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.5(a) with respect to the Investment Property issued by it, (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to such Issuer with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 regarding
the Investment Property issued by it and (iv) it will not recognize, acknowledge
or permit the pledge, transfer, grant of control or other disposition of the
Investment Property issued by it (or any portion thereof) other than to or as
requested by the Administrative Agent unless otherwise permitted under the terms
of this Agreement or the Credit Agreement.

 

(d)          With respect to each Issuer that is a limited liability company,
such Issuer shall cause the equity interests of such Issuer to be governed by,
and to be a “security” within the meaning of, Article 8 (Investment Securities)
of the UCC, and no such Issuer shall, and no Grantor shall cause any such Issuer
to, “opt out” of Article 8 of the UCC with respect to such Issuer's equity
interests. As of the date hereof, the operating agreement or limited liability
agreement of any Issuer that is a limited liability company has been amended to
include the provisions set forth in Annex I hereto regarding (i) a requirement
to issue certificates evidencing membership ownership interests, and (ii)
certain rights of Agent in respect of this Agreement.

 

5.6          Receivables. (a) Other than in the ordinary course of business
consistent with its past practice and in amounts which are not material to such
Grantor, such Grantor will not (i) grant any extension of the time of payment of
any Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

 

(b)          Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity

 



13

 

 

or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables for all Grantors.

 

5.7          Intellectual Property. (a) Such Grantor (either through itself or
its licensees) will (i) continue to use each Trademark material to its business
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable law to
maintain such Trademark, (iii) not adopt or use any mark which is confusingly
similar or a colorable imitation of such Trademark unless the Administrative
Agent shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (iv) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

 

(b)          Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any Patent material to its business may
become forfeited, abandoned or dedicated to the public.

 

(c)          Such Grantor (either itself or through licensees) (i) will employ
each Copyright material to its business and (ii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

 

(d)          Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property material to its business to
infringe the intellectual property rights of any other Person.

 

(e)          Such Grantor will notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding, such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

 

(f)          Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Company pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 



14

 

 

(g)          Such Grantor will take all reasonable and necessary steps to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of all material Intellectual Property owned by
it.

 

(h)          In the event that any material Intellectual Property is infringed
upon or misappropriated by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, to the extent, in its
reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

 

5.8          Depositary and Other Deposit Accounts. Subject to Section 10.10 of
the Credit Agreement, no Grantor shall open or maintain any depositary or other
deposit accounts unless such accounts are subject to a deposit account control
agreement in favor of the Administrative Agent, for itself and the benefit of
the Lenders, in form and substance reasonably acceptable to the Administrative
Agent. The Grantors shall deliver to the Administrative Agent a revised version
of Schedule 6 showing any changes thereto within 5 days of any such change. Each
Grantor hereby authorizes the financial institutions at which such Grantor
maintains a deposit account to provide the Administrative Agent with such
information with respect to such deposit account as the Administrative Agent may
from time to time reasonably request, and each Grantor hereby consents to such
information being provided to the Administrative Agent. Subject to Section 10.10
of the Credit Agreement, each Grantor will, upon the Administrative Agent’s
request, cause each financial institution at which such Grantor maintains a
depositary or other deposit account to enter into a bank agency or other similar
agreement with the Administrative Agent and such Grantor, in form and substance
satisfactory to the Administrative Agent, in order to give the Administrative
Agent “control” (as defined in the UCC) of such account.

 

5.9          Other Matters. (a) As of the Closing Date, each of the Grantors
shall cause to be delivered to the Administrative Agent a Collateral Access
Agreement with respect to (i) each bailee with which such Grantor keeps
Inventory or other assets as of the Closing Date and (ii) each landlord which
leases real property (and the accompanying facilities) to any of the Grantors as
of the Closing Date. If any Grantor shall cause to be delivered Inventory or
other property to any bailee after the Closing Date, such Grantor shall use
reasonable efforts to cause such bailee to sign a Collateral Access Agreement.
Such requirement may be waived at the option of the Administrative Agent. If any
Grantor shall lease any real property or facilities after the Closing Date, such
Grantor shall use commercially reasonable efforts to cause the landlord in
respect of such leased property or facilities to sign a Collateral Access
Agreement. Such requirement may be waived at the option of the Administrative
Agent.

 

(b)          Each Grantor authorizes the Administrative Agent to, at any time
and from time to time, file financing statements, continuation statements, and
amendments thereto that describe the Collateral as “all assets” of each Grantor,
or words of similar effect, and which contain any other information required
pursuant to the UCC for the sufficiency of filing office acceptance of any
financing statement, continuation statement, or amendment, and each Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Any

 



15

 

 

such financing statement, continuation statement, or amendment may be signed by
the Administrative Agent on behalf of any Grantor and may be filed at any time
in any jurisdiction.

 

(c)          Each Grantor shall, at any time and from time and to time, take
such steps as the Administrative Agent may reasonably request for the
Administrative Agent (i) to obtain an acknowledgement, in form and substance
reasonably satisfactory to the Administrative Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds such
Collateral for the Administrative Agent, (ii) to obtain “control” of any
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the UCC with corresponding provisions thereof defining what constitutes
“control” for such items of Collateral), with any agreements establishing
control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) otherwise to insure the continued perfection and
priority of the Administrative Agent’s security interest in any of the
Collateral and of the preservation of its rights therein. If any Grantor shall
at any time, acquire a “commercial tort claim” (as such term is defined in the
UCC), such Grantor shall promptly notify the Administrative Agent thereof in
writing and supplement Schedule 7, therein providing a reasonable description
and summary thereof, and upon delivery thereof to the Administrative Agent, such
Grantor shall be deemed to thereby grant to the Administrative Agent (and such
Grantor hereby grants to the Administrative Agent) a security interest and lien
in and to such commercial tort claim and all proceeds thereof, all upon the
terms of and governed by this Agreement.

 

(d)          Without limiting the generality of the foregoing, if any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
“control” under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

 

SECTION 6         REMEDIAL PROVISIONS.

 

6.1          Certain Matters Relating to Receivables. In the event that an Event
of Default shall have occurred and be continuing:

 

(a) The Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications. Upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, agings and test verifications of, and
trial balances for, the Receivables.

 

(b)          The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate such authority at

 



16

 

 

any time. If required by the Administrative Agent, any payments of Receivables,
when collected by any Grantor, (i) shall be forthwith (and, in any event, within
2 Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
collateral account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent only as
provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(c)          At the Administrative Agent’s request, each Grantor shall deliver
to the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

6.2          Communications with Obligors; the Grantors Remain Liable. (a) In
the event that an Event of Default shall have occurred and be continuing, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)          Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent or any
Lender of any payment relating thereto, nor shall the Administrative Agent or
any Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

(d)          For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) at any time after the occurrence
and during the continuance of an Event of Default to use, license or sublicense
any Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the

 



17

 

 

same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. At any time after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may refuse to allow Grantor to, and at its sole discretion Administrative
Agent may, exercise quality control over the products and services offered under
the applicable Trademark to prevent invalidation or abandonment.

 

6.3          Investment Property. (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends and distributions paid in respect of the Pledged
Equity and all payments made in respect of the Pledged Notes, to the extent
permitted in the Credit Agreement, and to exercise all voting and other rights
with respect to the Investment Property; provided, that no vote shall be cast or
other right exercised or action taken which could impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

 

(b)          If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Obligations in such order as the Administrative Agent may determine,
(ii) the Administrative Agent shall have the right to cause any or all of the
Investment Property to be registered in the name of the Administrative Agent or
its nominee, and (iii) the Administrative Agent or its nominee may exercise
(x) all voting and other rights pertaining to such Investment Property at any
meeting of holders of the equity interests of the relevant Issuer or Issuers or
otherwise (or by written consent) and (y) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property as if it were the absolute owner thereof (including
the right to exchange at its discretion any and all of the Investment Property
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to, and each such Issuer
hereby agrees to immediately, comply with any instruction received by such
Issuer from the Administrative Agent in writing at any time after the occurrence
and during the continuance of an Event of Default that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions or
consent of such Grantor, including without limitation, instructions as to the

 



18

 

 

transfer of other disposition of such Investment Property, to pay and remit to
the Administrative Agent or its nominee all dividends, distributions and other
amounts payable to such Grantor in respect of such Investment Property (upon
redemption of such Investment Property, dissolution of such Issuer or
otherwise), and to transfer to, and register such Investment Property in the
name of, the Administrative Agent or its nominee or transferee. Each Grantor
agrees that each Issuer shall be fully protected in so complying with such
instructions.

 

6.4          Proceeds to be Turned Over to the Administrative Agent. In addition
to the rights of the Administrative Agent and the Lenders specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other cash equivalent items shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor, and shall (unless the Administrative Agent provides express
written notice to the contrary) forthwith upon receipt by such Grantor, be
turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a collateral account maintained under its
sole dominion and control. All Proceeds, while held by the Administrative Agent
in any collateral account (or by such Grantor in trust for the Administrative
Agent and the Lenders) established pursuant hereto, shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5          Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds from the sale of, or
other realization upon, all or any part of the Collateral in payment of the
Secured Obligations in such order as the Administrative Agent shall determine in
its discretion. Any part of such funds which the Administrative Agent elects not
so to apply and deems not required as collateral security for the Secured
Obligations shall be paid over from time to time by the Administrative Agent to
the applicable Grantor or to whomsoever may be lawfully entitled to receive the
same. Any balance of such Proceeds remaining after the Secured Obligations shall
have been Paid in Full shall be paid over to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same. In the absence of a
specific determination by the Administrative Agent, the Proceeds from the sale
of, or other realization upon, all or any part of the Collateral in payment of
the Secured Obligations shall be applied in the following order:

 

FIRST, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Secured Obligations owing to the Administrative Agent in respect of
sums advanced by the Administrative Agent to preserve the Collateral or to
preserve its security interest in the Collateral, until paid in full;

 

SECOND, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent, until paid in full;

 



19

 

 

THIRD, to the payment of all Secured Obligations consisting of fees, costs,
expenses and indemnities owing to the Lenders, ratably among the Lenders in
proportion to the respective amounts described in this clause THIRD held by
them, until paid in full;

 

FOURTH, to the payment of all Secured Obligations consisting of accrued and
unpaid interest owing to the Lenders, ratably among the Lenders in proportion to
the respective amounts described in this clause FOURTH payable to them, until
paid in full;

 

FIFTH, to the payment of all Secured Obligations consisting of principal owing
to the Lenders, ratably among the Lenders in proportion to the respective
amounts described in this clause FIFTH held by them, until paid in full;

 

SIXTH, to the payment of all Secured Obligations consisting of Bank Product
Obligations and Hedging Obligations owing to the Lenders or their Affiliates,
ratably among the Lenders and their Affiliates in proportion to the respective
amounts described in this clause SIXTH held by them, until paid in full;

 

SEVENTH, to the payment of all other Secured Obligations owing to the Lenders
until paid in full; and

 

EIGHTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

 

6.6          Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Administrative Agent and
Lenders, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery with assumption of any credit risk. The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to

 



20

 

 

the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including Attorney Costs, to the payment in whole or in part of the Secured
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

6.7          Registration Rights.  

 

(a)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Equity pursuant to this Section 6.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Administrative Agent and the Lenders, that the
Administrative Agent and the Lenders have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

 

6.8          Waiver; Deficiency. To the extent permitted under applicable law,
each Grantor waives and agrees not to assert any rights or privileges which it
may acquire under Section 9-626 of the UCC. Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations in full and the fees
and disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

 



21

 

 

SECTION 7          THE ADMINISTRATIVE AGENT.

 

7.1          The Administrative Agent’s Appointment as Attorney-in-Fact;
Irrevocable Proxy, etc. (a) Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of and at the expense of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)        discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv)        execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)         (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such

 



22

 

 

suit, action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark, throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; (8) vote any right or interest with respect to any
Investment Property; (9) order good standing certificates and conduct lien
searches in respect of such jurisdictions or offices as the Administrative Agent
may deem appropriate; and (10) generally sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Until the Secured Obligations have been Paid in Full, each Grantor hereby
irrevocably designates and appoints the Administrative Agent, as its true and
lawful proxy, with full power of substitution, for and in its name, place and
stead to vote any and all Investment Property owned or held by such Grantor or
standing in its name, and do all things which any Grantor might do if present
and acting itself. Once exercised by the Administrative Agent, the right to vote
granted pursuant to this proxy shall be exclusive to the Administrative Agent
and no Grantor shall thereafter be entitled to exercise any right to vote in
respect of any Investment Property. THE PROXY AND POWERS GRANTED BY THE GRANTORS
PURSUANT HERETO ARE IRREVOCABLE AND COUPLED WITH AN INTEREST (INCLUDING BUT NOT
LIMITED TO THE CREDIT AGREEMENT AND THIS AGREEMENT) AND ARE GIVEN TO SECURE THE
OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THIS AGREEMENT.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney or the irrevocable proxy provided for in this Section 7.1(a) unless
an Event of Default shall have occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)          Each Grantor hereby ratifies all that such attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, proxies, authorizations and
agencies contained in this Agreement are coupled with an interest and are given
to secure the Secured Obligations and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.

 

7.2          Duty of the Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent nor any of its respective officers,

 



23

 

 

directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent hereunder are solely to protect the
Administrative Agent’s and the Lenders’ interests in the Collateral and shall
not impose any duty upon the Administrative Agent or any Lender to exercise any
such powers. The Administrative Agent and the Lenders shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder.

 

7.3          Authority of the Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

SECTION 8          MISCELLANEOUS.

 

8.1          Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 15.1 of the Credit Agreement.

 

8.2          Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be addressed to the Company
and effected in the manner provided for in Section 15.3 of the Credit Agreement
and each Grantor hereby appoints the Company as its agent to receive notices
hereunder.

 

8.3          Indemnification by the Grantors. EACH GRANTOR, JOINTLY AND
SEVERALLY, HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE
AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES,
APPROVED FUNDS AND AGENTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER (EACH A
“LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY
COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER
PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (a) ANY
TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (b) THE USE,
HANDLING, RELEASE, EMISSION,

 

24

 

 

DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR, (c) ANY VIOLATION OF
ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED THEREON, (d) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (e) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, EACH GRANTOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 8.3 SHALL SURVIVE REPAYMENT OF THE SECURED OBLIGATIONS,
CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE TERM LOAN
COMMITMENTS, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE
OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

8.4          Enforcement Expenses. (a) Each Grantor agrees, on a joint and
several basis, to pay or reimburse on demand each Lender and the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including Attorney
Costs) incurred in collecting against Guarantor under the guaranty contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents.

 

(b)          Each Grantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)          The agreements in this Section 8.4 shall survive repayment of all
(and shall be) Secured Obligations, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 

8.5          Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

8.6          Nature of Remedies. All Secured Obligations of each Grantor and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be

 



25

 

 

in addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

8.7          Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof and shall be deemed an
original signature hereunder.

 

8.8          Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

8.9          Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.

 

8.10          Successors; Assigns. This Agreement shall be binding upon the
Grantors, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Grantors, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. No
Grantor may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent.

 

8.11          Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

8.12          Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. EACH GRANTOR HEREBY EXPRESSLY

 



26

 

 

AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH GRANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

8.13        Waiver of Jury Trial. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

8.14        Set-off. Each Grantor agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, each Grantor agrees that at any time any Event of
Default exists, the Administrative Agent and (with the written consent of the
Administrative Agent) each Lender may apply to the payment of any Secured
Obligations, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Grantor then or thereafter with the Administrative
Agent or such Lender.

 

8.15        Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, the Administrative Agent and the Lenders.

 

8.16        Additional Grantors. Each Loan Party that is required to become a
party to this Agreement pursuant to Section 10.9 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Loan Party of a joinder agreement in the form of Annex II hereto.

 



27

 

 

8.17        Releases. (a) At such time as the Secured Obligations have been Paid
in Full, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to the Grantors any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

 

(b)          If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral.

 

8.18        Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as a continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any Grantor
for the Secured Obligations, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Grantor, the Administrative Agent may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any other Grantor or any other Person or against
any collateral security or guaranty for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Grantor or any other Person or to realize
upon any such collateral security or guaranty or to exercise any such right of
offset, or any release of any other Grantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Lender against any Grantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

8.19        Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
or any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is,

 



28

 

 

pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

8.20          Intercompany Subordination. Each Grantor covenants and agrees,
irrespective of whether in or outside of any Proceeding, that the payment of any
and all of the Subordinated Obligations shall be subordinate and subject in
right and time of payment, to the extent and in the manner set forth in this
Section 8.20, to Payment in Full. Whether in or outside of any Proceeding, each
Grantor hereby agrees that it shall not make (and will not permit any other
Grantor to make), and each Grantor hereby agrees that it will not accept, any
payment or distribution with respect to the Subordinated Obligations (including,
without limitation, any payment or distribution received through the exercise of
any right of setoff, counterclaim or crossclaim), until Payment in Full. Until
Payment in Full, whether in or outside of any Proceeding, no Grantor shall,
without the prior written consent of the Administrative Agent, exercise any
Subordinated Lender Remedies. In the event of and during any Proceeding
involving any Grantor: (a) all Obligations shall be Paid in Full before any
Grantor shall be entitled to receive any payment or distribution of any kind on
account of any Subordinated Obligations (whether in cash, property or
securities, including securities issued under a plan of reorganization or
liquidation); and (b) any payment or distribution of assets of such Person of
any kind or character, whether in cash, property or securities (including
securities issued under a plan of reorganization or liquidation), to which any
Grantor would be entitled except for these provisions, shall be forthwith paid
by the liquidating trustee or agent or other Person making such payment or
distribution directly to the Administrative Agent, to the extent necessary to
make Payment in Full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of the Obligations. Until
Payment in Full, if a Proceeding shall occur and be continuing, each Grantor
shall file all claims they may have against the other Grantors, and shall direct
the debtor in possession or trustee in bankruptcy, as appropriate, to forthwith
pay over to the Administrative Agent all amounts due to the Grantors on account
of the Subordinated Obligations until Payment in Full (which payment shall not
be deemed to be a payment of, or otherwise credited against, the Subordinated
Obligations). If the Grantors fail to file and/or vote such claims prior to
thirty (30) days before the expiration of time to do so, the Administrative
Agent may (but shall have no obligation or duty to) prepare, execute, file
and/or vote such claims in the Grantors’ names on behalf of the Lenders, and the
Grantors also irrevocably authorize, empower and direct the Administrative Agent
to demand, sue for, collect and receive (or cause to do the same) every such
payment or distribution; provided, however, that the Administrative Agent shall
have no obligation or duty to execute, prepare, verify, deliver and/or file any
such claim and its action or inaction shall not give rise to any claims or
liability against any Agent or any Lender. If the Administrative Agent votes any
such claim in accordance with the authority granted hereof, the Grantors shall
not be entitled to withdraw or change such vote. Subject to Payment in Full and
the provisions of Section 8.19, the Grantors shall be subrogated to the rights
of Administrative Agent and Lenders to receive payments and distributions of
cash, property and securities applicable to the Obligations to the extent that
distributions otherwise payable to the Grantors have been applied to the
Obligations, until all amounts payable under the Subordinated Obligations shall
have been paid in full. For purposes of such subrogation, no payments or

 



29

 

 

distributions to Administrative Agent or Lenders of any cash, property or
securities to which the Grantors would be entitled except for the provisions of
this Section 8.20, and no payment pursuant to the provisions of this Section
8.20 to Administrative Agent or Lenders by the Grantors shall, as among the
Grantors and its creditors (other than Administrative Agent and Lenders), be
deemed to be a payment or distribution by the Grantors to or on account of the
Obligations.

 

[Signature Pages Follow]

 

30

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
duly executed and delivered this Guaranty and Collateral Agreement as of the
date first above written.

 



GRANTORS AND ISSUERS: QUMU CORPORATION., a Minnesota corporation       By:
/s/ Peter J. Goepfrich



  Name:    Peter J. Goepfrich   Title: Chief Financial Officer

 

  QUMU, INC., a California corporation       By: /s/ Peter J. Goepfrich



  Name:   Peter J. Goepfrich   Title: Chief Financial Officer

 

(Signature Page to Guaranty and Collateral Agreement)

 





 

 



ADMINISTRATIVE AGENT: HALE CAPITAL PARTNERS, LP         By:  /s/ Martin M. Hale,
Jr.



   Name:    Martin M. Hale, Jr.    Title: Chief Executive Officer

 

(Signature Page to Guaranty and Collateral Agreement)

 

